Citation Nr: 1827500	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  09-07 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee arthritis.

2.  Entitlement to a rating in excess of 10 percent for left knee arthritis.

3.  Entitlement to a rating in excess of 10 percent for left knee instability.

4.  Entitlement to a rating in excess of 10 percent for allergies.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

INTRODUCTION

The Veteran had active duty from December 1982 to April 1983 and from December 1986 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, March 2011, and December 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO).  The RO in Detroit, Michigan, currently has jurisdiction over the Veteran's file.

In May 2008, the RO denied a rating in excess of 10 percent for allergies.

In March 2011, the RO denied service connection for a left hip disability.  During the pendency of the appeal, in February 2017, the RO granted service connection for limitation of flexion left hip, effective October 17, 2016; limitation of abduction, adduction, and rotation left hip, effective October 17, 2016; and limitation of extension left hip, effective October 17, 2016.  As such, the issue of entitlement to service connection for a left hip disability is no longer before the Board.

In December 2015, the RO granted separation 10 percent ratings for left knee arthritis, left knee instability, and right knee arthritis, which had previously been rated as bilateral knee arthritis, 20 percent disabling; denied a rating in excess of 30 percent for migraine headaches; and denied a TDIU.  The Veteran appealed disability ratings as well as the effective dates assigned to his left and right knee disabilities.

The issues pertaining to left knee instability and headaches have been recharacterized to reflect the RO's January 2017 rating decision that reduced the Veteran's rating for left knee instability from 10 to zero percent disabling, effective November 28, 2016, and increased his rating for headaches to 50 percent, effective October 17, 2016.

In October 2017, the Board denied the earlier effective date claims; granted a 10 percent rating for left knee instability and a 50 percent rating for migraine headaches; and remanded the issues of entitlement to a TDIU and increased ratings for right knee arthritis, left knee arthritis, left knee instability (in excess of 10 percent), and allergies.

In March 2016, the Veteran requested a hearing before a Veterans Law Judge.  In April 2016, the Board remanded the case to provide the requested hearing; however, in November 2016 the Veteran withdrew his hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As to the increased rating claims for the left and right knees, the Board finds that further development is needed to comply with the directives of the Board's October 2017 remand.  In its October 2017 remand, the Board found that a VA examination was necessary to comply with See Sharp v. Shulkin, 29 Vet. App. 26 (2017) and the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  The Board explained that the knee examinations of record, dated October 2015 and November 2016, did not include range of motion testing for pain in passive motion, weight-bearing, and non-weight-bearing or an estimate the Veteran's lost range of motion or other functional loss would be absent the ameliorative effects of his medication, which includes Darvocet and medical marijuana.

Upon remand, the Veteran was afforded a VA knee examination in December 2017.  Significantly, however, the examiner failed to include range of motion testing for passive motion, weight-bearing, and non-weight-bearing or estimate the Veteran's lost range of motion or other functional loss during flare-ups or that would be absent the ameliorative effects of his medication, which includes Darvocet and medical marijuana.  This is particularly troubling as the Veteran achieved normal range of motion on examination, but reported that he cannot use his knees during flare-ups, and constantly wears knee braces and uses a cane.  Upon remand, the examiner must estimate the Veteran's functional loss in light the reported limitation.

As to the increased rating claim for left knee instability, further development is needed to address the Veteran's reports of instability.  See, e.g., Statement (March 15, 2018).  Specifically, while the December 2017 VA examiner found no evidence of instability on examination, the Veteran has reported a longstanding history of instability and has been prescribed a knee brace.  Upon remand, the examiner is to explicitly address the Veteran's reports of instability, and determine whether such evinces instability or is unrelated to the Veteran's service-connected left knee instability.

As to the increased rating claim for the service-connected allergies, the Board finds that further development is needed to comply with the directives of the Board's October 2017 remand.  In October 2017, the Board directed the RO to provide a VA allergy examination to Veteran's assertion that his allergies cause manifestations of the skin, eyes, sinuses, and food sensitivities.  On VA examination in December 2017, the Veteran, in pertinent part, reported that his service-connected allergies cause polyps in his nose and on his eye lids.  See also Statement (March 15, 2018).  While the examiner acknowledged the Veteran's report of polyps, the examiner did not address whether such were present, and, if so, their severity and whether they were related to the service-connected allergies.  Additionally, the Veteran reports that his allergies impact 20 to 40 percent of his skin and have necessitated corticosteroids for more than 20 years.  Id.  As such, re-examination is needed to evaluate all potential symptoms of the Veteran's service-connected allergies.

The Veteran's claim for TDIU is also remanded, as it is inextricably intertwined with his claims for increase.  Additionally, updated employment information is needed from September 2012.  In this regard, the Veteran's assertion of unemployability since September 2012 appears inconsistent with the April 11, 2014, the VA treatment record showing that the Veteran requested accommodation paperwork for his current employer.

Accordingly, the case is REMANDED for the following action:

1.  Direct the Veteran to provide updated employment and education history, to include any part-time employment and/or employment accommodations, from September 2012 to present and submit an updated VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) in addition to any additional evidence that is relevant with regard to his claim for a TDIU.  Direct the Veteran to specifically address the April 11, 2014, VA treatment record showing that he requested accommodation paperwork for his current employer.

2.  Arrange for the Veteran to undergo a VA examination to evaluate the current severity of his service-connected knee disabilities.

The joints involved must be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

The examiner is also to describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  If the examination is not conducted during a flare-up or after repetition over time, the examiner is to ask the Veteran to describe the additional functional loss he suffers during flares and after repetition over time.  The examiner may also utilize information from his medical records or other sources available to the examiner to obtain the needed information.  Then, the examiner is to estimate the functional loss (in terms of lost range of motion) based on all the evidence of record.

In estimating functional loss, the examiner is to specifically address the Veteran's report that he cannot use his knees during flare-ups.

The examiner is to also estimate the Veteran's lost motion or other functional loss that would be present absent the ameliorative effects of his medication, which includes Darvocet and medical marijuana.

3.  Arrange for the Veteran to undergo a VA examination to evaluate the current severity of his service-connected allergies.

The examiner is to specifically address the Veteran's assertion that his service-connected allergies cause polyps on his eyelids and in his nose; impact 20 to 40 percent of his skin; and have necessitated corticosteroids for more than 20 years.  If any reported symptom (e.g., polyps, rash, or corticosteroid use) is not active on examination, the examiner must still address whether each reported symptom is related to the Veteran's service-connected allergies, and if so, describe the character and severity of each such symptom.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

